Citation Nr: 0103956	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-19 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from December 1979 to 
March 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  





REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000)

The veteran asserts that he developed a nervous condition as 
result of service.  

Service medical records dated in 1980 show that veteran was 
not psychotic or suicidal and that there was no mental 
difficulty that would preclude training.  The record does not 
include a separation examination.  

The record shows that the veteran was examined by VA in 
October 1998.  The examiner noted that he had not reviewed 
the veteran's claims file.  It was noted, however, that the 
veteran was receiving Social Security Administration (SSA) 
Supplemental Security benefits, that the veteran had been 
receiving treatment at the Mental Health Clinic once every 
month, that the veteran had been hospitalized in the past, 
and that the veteran had been in the Diagnostic and 
Rehabilitation Center for six months in 1989.  At the 
conclusion of a mental status examination, the examiner 
diagnosed the veteran as having mood disorder, depression 
associated with poly-sustance abuse.  

The Board notes that the SSA documents, the Mental Health 
Clinic records, and the Diagnostic Rehabilitation Center 
records have not associated with the veteran's claims file.  
These records should be obtained.  

In a rating action dated in April 1999, the RO denied the 
veteran's claim on the basis that service connection could 
not be established for the secondary effects of drug and 
alcohol use.  In the August 1999 Statement of the Case, the 
RO advised the veteran that the claim was denied on the basis 
that it was not well grounded.  

The Board notes that an application for compensation and 
pension was received in November 2000 wherein the veteran 
advised that he had been hospitalized at the VA Medical 
Center in Coatesville, Pennsylvania, since August 12, 2000, 
for treatment of schizophrenia and bipolar disorder.  As will 
be explained below, these VA clinical records must be 
obtained for association with the claims folder.   

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
service separation examination for 
association with the claims folder.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may have treated him for a psychiatric 
disability since discharge from service.  
The RO should obtain VA hospital clinical 
records and outpatient treatment records 
of the Mental Health Clinic and the 
Diagnostic and Rehabilitation Center 
since the 1980s which were alluded to in 
the medical history section of the 
October 1998 VA examination report.  The 
RO should also obtain complete hospital 
clinical records of the veteran's 
treatment for a psychosis commencing in 
August 2000 at the VA Medical Center in 
Coatesville, Pennsylvania for association 
with the claims folder.  After obtaining 
appropriate consent forms for the release 
of any private clinical records, the RO 
should obtain all existing private 
treatment records not now in the claims 
folder.  

3.  The RO should have the veteran 
indicate whether he began is receiving 
SSA benefits for a psychiatric disability 
and, if so, when he began receiving such 
benefits.  If the veteran is receiving 
SSA benefits for a psychiatric 
disability, the RO should obtain from the 
SSA the records pertinent to the 
appellant's claim for such benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of any acquired 
psychiatric disability.  It is imperative 
that the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND), be provided to 
the VA examiner who is designated to 
examine the veteran, so that the examiner 
can review the veteran's pertinent 
medical history and circumstances.  All 
clinical findings should be reported in 
detail.  If an acquired psychiatric 
disorder is shown to be present, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the disorder developed during 
service, whether it is at least as likely 
as not that a psychosis was manifest in 
the first post service year and whether 
it is at least as likely as not that any 
acquired psychiatric disorder is 
otherwise related to service.   

5.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken.  

6.  Thereafter, the RO should review and 
readjudicate the remanded issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  





